Citation Nr: 9921119	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the veteran's claim on appeal.  The 
veteran, who had active service from February 1951 to February 
1953, appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 


FINDING OF FACT

Bilateral hearing loss has not been shown by competent medical 
evidence to be causally or etiologically related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that hearing loss was incurred in service as 
a result of exposure to acoustic trauma.  He maintains that he 
was involved in artillery fire on a continuous basis and was not 
provided hearing protection.

The veteran's service medical records are unavailable, having 
been destroyed by fire.  In such a case, VA's duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit of the doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The RO has 
exhausted all possible methods to obtain the veteran's service 
medical records.  The National Personal Records Center (NPRC) was 
contacted in December 1997 and September 1998 and the veteran was 
requested to provide any service medical records he might have in 
his possession.  NPRC indicated that a review of available 
medical records do not show that the veteran was wounded in 
action, sick, or hospitalized, and there are no Surgeon General 
Office extracts addressing treatment the veteran may have 
received in service.  

VA audiological testing conducted in January 1996 noted that the 
veteran exhibited "mild to moderately severe loss at 500 to 3000 
Hz."  These findings were repeated in September 1997.  The 
audiological test results indicated the presence of bilateral 
hearing loss for VA purposes under 38 C.F.R. § 3.385.  In 
September 1997, VA contacted two private medical facilities named 
by the veteran in an attempt to obtain treatment records.  No 
treatment records have been received from either facility.  A 
representative from Olathe Medical Center indicated that, in 
order to obtain any medical records, more specificity was 
required concerning the dates of treatment.  The Board notes that 
the veteran has not otherwise indicated that he received private 
treatment for hearing loss shortly after separation from service, 
or that his private treatment records contain a medical opinion 
linking hearing loss with service.  

In February 1998, the veteran's wife submitted a statement 
asserting that she has known the veteran since before his entry 
into service, and that prior to service his hearing was "really 
good," and that "after the Army, his hearing was worse."  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d)(1998).  

Before reaching the merits of the veteran's claim, the threshold 
question which must be answered in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  In 
this regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded."  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence presented 
by the veteran fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be competent 
evidence of current disability (established by medical 
diagnosis); evidence of incurrence or aggravation of a disease or 
injury in service (established by medical, or in some cases lay, 
evidence); and competent evidence of a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has not met all three of the above requirements and 
his claim must therefore be denied.  While the veteran's service 
medical records are unavailable through no fault of his own, the 
fact nevertheless remains that the record contains no competent 
evidence that bilateral hearing loss is related to service, that 
is to say, there is no medical opinion linking hearing loss with 
service.  The only evidence presented by the veteran that tends 
to show a connection between current hearing loss and service are 
his own statements and those of his wife.  However, while they 
are competent to testify about what they observed or experienced, 
as laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the foregoing, a plausible claim for service connection for 
bilateral hearing loss is not presented.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Consequently, such claim is not well 
grounded and must, therefore, be denied.  38 U.S.C.A. § 5107(a).






ORDER


Entitlement to service connection for bilateral hearing loss is 
denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

